Title: To George Washington from Tench Tilghman, 7 June 1784
From: Tilghman, Tench
To: Washington, George



Dear Sir
Baltimore [Md.] 7th June 1784

Upon the receipt of your Excellency’s favr of the 28th ulto giving me a greater latitude than you had before done, in regard to the qualifications of the Bricklayer and Joiner wanted by you, I went to the persons who have the disposal of the Irish Servants lately arrived, but found none of those Trades left upon hand. One or two more Ships are daily expected, and out of them you may be assured I will procure the best that are to be had. I shall attend to your direction of substituting a Stone Mason in the room of a Bricklayer, should circumstances require it—I will also make enquiry for a Stucco Worker—but of him I almost despair—As your Excellency observes, he must be perfect, otherwise, like a bad Painter, he will deface what he ought to decorate.
I beg leave to take this opportunity of acknowledging the rect of your Excellency’s letter of the 19th of May from Philada accompanied by a Badge of the Order of the Cincinnati, of which Society I have the honor of being a Member. I pray your Excellency to accept my warmest and most grateful thanks for this distinguishing mark of your attention and regard. I had before received many proofs of your Esteem, but I must confess you have, by this last instance of your goodness, made the most flattering addition—I shall now wear my Badge with a full conviction of having deserved it, or it would never have been presented by the illustrious hands of him, whose modest Virtue—unsullied honor—and true Glory it was the object of the Institution to commemorate.
I have the vanity to think that whatever contributes to the increase of my happiness will not be uninteresting to your Excellency—I therefore take pleasure in informing you that Mrs Tilghman presented me with a Daughter a fortnight ago, and

that she and her little Charge are both perfectly well—I entreat your Excellency to make her and my most respectful Compliments to Mrs Washington—I have the honor to be Your Excellency’s Most obt and hble Servt

Tench Tilghman

